EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrea Pabst on 2/10/2021. 

1. (Currently amended) A shear-thinning injectable hydrogel comprising:
                one or more biocompatible gel-forming polymers selected from the group consisting of polysaccharides and proteins, optionally modified with one or more ester, carbonate, amide, carbamate, urea, ether or amine-linked capping groups, and
                nanoparticles having a diameter between 10 nm and 1000 nm formed of one or more biocompatible amphiphilic polymers comprising one or more hydrophobic polymers selected from the group consisting of polyanhydrides, poly(ortho)esters, polyesters, polyurethanes, and copolymers comprising the monomers of these polymers and one or more hydrophilic polymers selected from the group consisting of polysaccharides, proteins polyamino acids, polyalkylene oxides,
                optionally including an electrostatic charge enhancing agent, 
                wherein the nanoparticles are non-covalently bound to multiple biocompatible gel-forming polymers to form the shear-thinning injectable hydrogel comprising between about 1 and 15 wt% nanoparticles in the shear-thinning injectable hydrogel,
,
                wherein the dynamic shear viscosity of the shear-thinning injectable hydrogel at a shear rate within the range between 0.1 s-1 and 100 s-1, inclusive, is greater than the sum of the dynamic shear viscosity of a suspension of the nanoparticles and a solution of the one or more biocompatible gel-forming polymers at the shear rate within the range between 0.1 s-1  and 
100 s-1, inclusive.

2. (Canceled).

3. (Currently amended) The shear-thinning injectable hydrogel of claim [[2]] 1, wherein the dynamic shear viscosity of the shear-thinning injectable hydrogel at a shear rate within the range between 0.1 s-1 and 100 s-1 is a multiplicative factor of between 2 and 100,000 times, inclusive, greater than the sum of the dynamic shear viscosity of the suspension of nanoparticles and the solution of the one or more biocompatible gel-forming polymers at the shear rate within the range between 0.1 s-1  and 100 s-1, inclusive.

51. (Currently amended) A pharmaceutical composition, comprising the shear-thinning injectable hydrogel of claim 1 comprising one or more therapeutic, prophylactic or diagnostic agents encapsulated within the nanoparticles, associated with the surface of the particles and/or dispersed through the hydrogel and one or more pharmaceutically acceptable carriers.

57. (currently amended) A method for making a polymeric gel for administering a therapeutic, prophylactic or diagnostic agent to a subject in need thereof comprising:
                providing one or more biocompatible gel-forming polymers selected from the group consisting of polysaccharides and proteins, optionally modified with one or more ester, carbonate, amide, carbamate, urea, ether or amine-linked capping groups, and
                nanoparticles having a diameter between 10 nm and 1000 nm formed of one or more biocompatible amphiphilic polymers comprising one or more hydrophobic polymers selected from the group consisting of polyanhydrides, poly(ortho)esters, polyesters, polyurethanes, and copolymers comprising the monomers of these polymers and one or more hydrophilic polymers selected from the group consisting of polysaccharides, proteins polyamino acids, polyalkylene oxides,
                optionally including an electrostatic charge enhancing agent, 
                wherein the nanoparticles are non-covalently bound to multiple biocompatible gel-forming polymers to form a shear-thinning injectable hydrogel comprising between about 1 and 15 wt% nanoparticles in the shear-thinning injectable hydrogel, and 
                wherein the dynamic shear viscosity of the shear-thinning injectable hydrogel at a shear rate within the range between 0.1 s-1 and 100 s-1, inclusive, is greater than the sum of the dynamic shear viscosity of a suspension of the nanoparticles and a solution of the one or more biocompatible gel-forming polymers at the shear rate within the range between 0.1 s-1  and 
100 s-1, inclusive, and
                encapsulating within the nanoparticles, associating with the surface of the particles and/or dispersing through the hydrogel one or more therapeutic, prophylactic or diagnostic agents.

58. (Currently Amended) The method of claim 57, wherein the gel is formulated for administration by injection.
Claim 2 is canceled. 
Claims 1, 3-6, 8-12, 18, 21-22, 26-28, 36, 38, 40-48, 51-59 are allowed. 

The restriction requirement as set forth in the Office action mailed on 6/28/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 57-58 , are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


REASONS FOR ALLOWANCE
The prior art fails to teach or reasonably suggest the shear-thinning hydrogel having said dynamic shear viscosity at a shear rate within the range between 0.1 s-1 and 100 s-1 ,inclusive, is greater than the sum of the dynamic shear viscosity of a suspension of the nanoparticles and a solution of the one or more biocompatible gel-forming polymers at the shear rate within the range between 0.1 s-1 and 100 s-1, inclusive  as required  by claims 1 and 57. 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615